"-'-'   • '•· ,:,1'-

          ,;.A;.:;;O,;;;24,;,:;5,;;;.B;;,;(R.::.ev;;;;.;;;02;;;10,;.81;;;20,;.l9;..);.;lu;;,dg;;;m;;;en.::.ti;:cn.::.aC;;;;r,;;,;im;;;;in;;;al.;.Pe;;;;tty..,;;;Ca;;;;se;;;(M;;;o;;;;d;;;;ifi;;;ed"-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __:,P.::,ag,::.e,:_Io;;;f.:,_l
                                                                                                                                                                                                                                                                        I;;;·
                                                                                                                                                                                                                                                                          /



                                                                     UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                                                      JUDGMENT IN A CRIMINAL CASE
                                                                       V.                                                                                  (For Offenses Committed On or After November 1, 1987)


                                          Luis Enrique Marquez-Soto                                                                                        Case Number: 3:19-mj-22700




           REGISTRATION NO. 86311298
           THE DEFENDANT:                                                                                                   --·-..- - - · -
                                                                                                       c1.~r-11, lJS ciiS'mlCT ()()UF1T
                                                                                                                                                          Defendant's Attorn


                                                                                                                                                                                                               JUL O8 2019
                                                                                                                                                                                                                                &!~




                                                                                                                                                                                                                                              J
            lZI pleaded guilty to count( s) _l_of_C_om_,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _,1-S:.:OS"U"-'1"-'Hc,:E'--'f'l.N'-'--"'D'-=IS_:._'fRC::l-=-C.:..T::_O_I'.:_c:'....:''Lc.e.lf"''9,,,l'IH'NAIA'--l-
             •  was found guilty to count(s)                                                   '!.w,_"--4---,•. .~r>,.,,1't\~li'-~
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                                         Nature of Offense                                                                                                                            · Count Number(s)
          8:1325                                                  ILLEGAL ENTRY (Misdemeanor)                                                                                                                    1
             •         The defendant has been found not guilty on count( s)
                                                                                                                                           -------------------
             •         Count(s)
                                         ------------------
                                                                                                                                                            dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                                                                                                                                  ✓                       ·') ,,
                                                             •       TIME SERVED                                                                ••' __               _:_O:__·  u____~_ days
             lZI Assessment: $10 WAIVED lZI Fine: WAIVED
             lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                    Monday, July 8, 2019
                                                                                                                                                    Date of Imposition of Sentence


                                     V &J. (~l.c.
           Received
                                  DUSM                                                                                                              IlidLt~OCK
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                                                                                                    3:19-mj-22700
